Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “the second electrically closed ring is arranged in a second horizontal layer having a vertical distance to a first layer” renders the claimed indefinite since it is not clear the second horizontal layer and a first layer are layers of the PCB as recited in claim 1 or an additional support structure.
Regarding claim 8, the recitation “wherein the first electrically closed ring is formed on a top layer of the PCB” renders the claimed indefinite because the base claim 1 recites “the first electrically closed ring is formed at an opposing layer of the PCB, or in an intermediate layer of the PCB; or … the first electrically closed ring is formed on a top or bottom surface of the PCB”. It is not clear whether “a top layer” (in claim 8) same or different with “a top surface” (of claim 1). For examination purpose, claims 7-8 are treated in this action as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Sato (JP 2003087045A) in view of Cao et al. (US 2007/0241983).
Regarding claim 1, Sato discloses in Figures 3-5, a radiating element (1, 2), comprising:
a support structure (7);
a first dipole (1, 2) arranged on the support structure; and wherein:
the first dipole (1, 2) is formed on a layer of the support structure.
a first electrically closed ring (5) surrounding the first dipole and galvanically isolated from the first dipole (1, 2), wherein the first electrically closed ring (5) is floating; and 
the first electrically closed ring (5) is formed at an opposing layer of the support structure (7), or in an intermediate layer of the support structure; or 
the first dipole is formed in an intermediate layer of the support structure, and the first electrically closed ring is formed on a top or bottom surface of the support structure.
Sato does not disclose the support structure comprises a printed circuit board (PCB).
Cao discloses in Figure 7 and par. 0040, the support structure comprising a PCB for the first dipole (50a, 50b) of the radiating element (40).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the support structure of Sato with the support structure comprising a PCB as taught 
Regarding claim 4, Sato discloses in Figures 3-5,  wherein the first dipole (1, 2) is arranged in a first horizontal layer and the first electrically closed ring (5) is arranged in a second horizontal layer; and wherein a vertical distance between the first horizontal layer and the second horizontal layer.
Sato is silent the vertical distance being less than 5% of an electrical length of the first dipole. However, such difference is not patentable. Vertical distance between dipole and closed ring is a design parameter and is set at a specific range to ensure the electromagnetic coupling between the dipole and closed ring to optimize the radiation characteristic for the radiating element. One of such examples is the teaching of Cheng (US 2015/0042533) in Figure 1, a vertical distance (D2=1mm-2mm, see par. 0024) between the first horizontal layer and the second horizontal layer being less than 5% of an electrical length of the first dipole (see par. 0022, lines 13-18, each radiation conductor has a length 0.25 wavelength (ʎ), thus length of the first dipole=0.25x2=0.5 ʎ; 1ʎ =288mm, see par. 0032, 1/2 ʎ=144mm and 1mm<5% of 144mm). Therefore, to employ having the distance as claimed invention would have been obvious to person skill in the art.
Regarding claims 9-10, as applied to claim 1, Cao discloses in Figures 7-8, wherein the radiating element (40) is configured to be mounted on a reflector (43, Fig. 8) and further comprises:
a further support structure (54, 55) configured to elevate the support structure over the reflector, when the radiating element (40) is mounted on the reflector (43).
wherein the further support structure (54, 55) comprises a first pair of dipole feet (54, 55), and wherein the first pair of dipole feet (54, 55) has at least four electrical (68a, 68b, Fig.10 for dipole feet 54, and similar connection points for 55, see par. 0044) or capacitive connecting points to the first dipole.
Regarding claims 11-13, as applied to claim 9, Cao discloses in Figure 7, a second dipole (51a, 51b) which is arranged on the support structure in a same horizontal layer with the first dipole (50a, 50b), wherein a length extension of the second dipole is oriented perpendicular to a length extension of the first dipole;
further comprising for the first dipole a first pair of dipole feet and for the second dipole a second pair of dipole feet (54, 55), which are arranged perpendicular to each other, wherein the first and second pairs of dipole feet (54, 55), respectively, are formed by a first and second printed circuit boards (PCBs) that are stuck together;
wherein at least one of the first or the second pair of dipole feet (54, 55) are galvanically or capacitively connected with at least one of the first dipole or the second dipole.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2009225030) in view of Sato (JP 2003087045A) and further in view of Cao et al. (US 2007/0241983).
Regarding claims 2-3, Hoshino discloses in Figures 2-4, a radiating element, comprising:
a support structure (40);
a first dipole (12, 13) arranged on the support structure (40); and wherein:
the first dipole (12, 13) is formed on a layer of the support structure (40).
a first electrically closed ring (30) surrounding the first dipole (12, 13) and galvanically isolated from the first dipole (12, 13), wherein the first electrically closed ring (30) is floating; and 
wherein a resonance frequency of the first dipole is higher than a center frequency of an operational bandwidth of the radiating element;
wherein a resonance frequency of the first dipole is higher than an upper limit of an operational bandwidth of the radiating element.
Hoshino does not disclose the first electrically closed ring being formed at an opposing layer of the support structure, or in an intermediate layer of the support structure; or 

Sato discloses in Figures 3-5, the first electrically closed ring (5) being formed at an opposing layer of the support structure (7), or in an intermediate layer of the support structure; or 
the first dipole is formed in an intermediate layer of the support structure, and the first electrically closed ring is formed on a top or bottom surface of the support structure. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the closed ring of Hoshino with the closed ring being disposed on the opposite layer as taught by Sato to achieve a compact radiation element. 
Hoshino is silent on the support structure comprising a PCB.  
Cao discloses in Figure 7 and par. 0040, the support structure comprising a PCB for the first dipole (50a, 50b) of the radiating element (40). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the support structure of Hoshino with the support structure comprising a PCB as taught by Cao to support the first dipole. Therefore, to employ having the first closed ring and the support structure as claimed invention would have been obvious to person skill in the art.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Cao et al. (US 2007/0241983) and further in view of Farzaneh et al. (US 2017/0346191).
Regarding claim 6, Sato/Cao discloses every feature of claimed invention as expressly recited in claim 1, except for a second electrically closed ring on the support structure, wherein the second electrically closed ring surrounding the first dipole and galvanically isolated from the first dipole.
Farzaneh discloses in Figure 1 and pars. 0030-0031, wherein a plurality of electrically closed rings (40) surrounds the first dipole and galvanically isolated from the first dipole and galvanically isolated from the first dipole.

Regarding claim 7, as applied to claim 6, Farzaneh discloses in Figure 1 and pars. 0030-0031, the second electrically closed ring arranged in a second horizontal layer having a vertical distance to a first layer, in which the first dipole is arranged. Farzaneh does not disclose the distance not more than 5% of a total length of the first dipole. However, such difference is not patentable. Vertical distance between dipole and closed ring is a design parameter and is set at a specific range to ensure the electromagnetic coupling between the dipole and closed ring to optimize the radiation characteristic for the radiating element. One of such examples is the teaching of Cheng (US 2015/0042533) in Figure 1, a vertical distance (D2=1mm-2mm, see par. 0024) between the first horizontal layer and the second horizontal layer being less than 5% of an electrical length of the first dipole (see par. 0022, lines 13-18, each radiation conductor has a length 0.25 wavelength (ʎ), thus length of the first dipole=0.25x2=0.5 ʎ; 1ʎ =288mm, see par. 0032, 1/2 ʎ=144mm and 1mm<5% of 144mm). Therefore, to employ having the distance as claimed invention would have been obvious to person skill in the art.
Regarding claim 8, as applied to claim 6, Farzaneh discloses in Figure 1 and pars. 0030-0031, wherein the first electrically closed ring is formed on a top layer of the PCB and the second electrically closed ring is formed on a bottom layer of the PCB.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845